MEMORANDUM **
Olivia Rodriguez appeals from the district court’s judgment and challenges the 120-month sentence imposed following her *313guilty-plea conviction for importation of methamphetamine and aiding and abetting, in violation of 21 U.S.C. §§ 952 and 960, and 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rodriguez’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Rodriguez the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Rodriguez has waived her right to appeal her sentence. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009). We accordingly dismiss the appeal. See id. at 988.
Rodriguez’s pro se motion to set aside the Anders brief, appoint new counsel, and extend the deadline for filing a new brief is DENIED.
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.